DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Edward Green on 7/26/2022.

The application has been amended as follows: 
1. (Currently Amended) A dual air vent assembly with a failsafe feature operative to vent air or gas, but not liquid, from a wet pipe fire protection sprinkler system, comprising: an upstream air vent valve connected to a pipe of a sprinkler system, the upstream air vent valve including a liquid blocking mechanism operative to vent air or gas but substantially no liquid from the pipe to an output, wherein the upstream air vent valve is the first air vent valve encountered by a liquid exiting the sprinkler system pipe; 
a mechanically or electrically actuated liquid shut-off valve interposed between the pipe and the upstream air vent valve, the mechanically or electrically actuated liquid shut-off valve operative to arrest a flow of the liquid from the pipe to the upstream air vent valve when actuated; and 
a reservoir including a downstream air vent connected in fluid flow relationship to the output of the upstream air vent valve such that the air or gas, and any of the liquid discharged by the upstream air vent valve, enters the reservoir, wherein the air or gas is discharged from the reservoir through the downstream air vent; wherein the mechanically or electrically actuated shut-off valve is automatically actuated, so as to arrest a further flow of the liquid from the pipe to the upstream air vent valve, in response to the liquid in the reservoir at or above a predetermined level greater than zero.
2. (Currently Amended) The dual air vent assembly of claim 1 wherein the reservoir is additionally connected to the pipe of the sprinkler system, and further comprising: a one-way valve interposed between the reservoir and the pipe, the one-way valve operative to allow the liquid to flow from the reservoir to the pipe, but prohibit the liquid flow from the pipe to the reservoir.  
5. (Currently Amended) The dual air vent assembly of claim 1 wherein an input to the reservoir is disposed below the output of the upstream air vent valve such that the liquid flows from the upstream air vent valve to the reservoir by gravity.
10. (Currently Amended) The dual air vent assembly of claim 1 further comprising: a liquid level sensor in the reservoir operative to output a signal when the liquid in the reservoir is at or above predetermined level; and control electronics adapted to receive the liquid level sensor signal and to output a control signal to the liquid shut-off valve in response to the liquid level sensor signal; wherein the liquid shut-off valve is electronically actuated by the control signal.
13. (Currently Amended) The dual air vent assembly of claim 1 further comprising: a float mechanism in the reservoir; and a mechanical linkage between the float mechanism and the liquid shut-off valve; wherein the float mechanism is operative to actuate the linkage when the liquid in the reservoir is at or above the predetermined level; and wherein the liquid shut-off valve is mechanically actuated by the linkage.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse in the reply filed on 2/12/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitation “a mechanically or electrically actuated liquid shut-off valve interposed between the pipe and the upstream air vent valve, the mechanically or electrically actuated shut-off valve operative to arrest a flow of liquid from the pipe to the upstream air vent valve when actuated; wherein the mechanically or electrically actuated shut-off valve is automatically actuated, so as to arrest the flow of further liquid from the pipe to the upstream air vent valve, in response to the liquid in the reservoir at or above a predetermined level greater than zero” is not anticipated or put forward by the prior art.
‘052 and ’123 each put forth a vent valve that includes a mechanically actuated shut-off valve between the pipe and upstream and air vent valve, but fails to disclose the valve being automatically actuated. While Examiner considered modifying each of these references with ‘617, Examiner is persuaded by Applicant’s position that the proposed replacement would render the device inoperable for its intended use. The mechanical valve of ‘052 and ‘123 provides the benefit of provision for removal of the air vent valve for repair. A replacement of this valve with an automatically actuated valve would prevent this use, and therefore destroy the function of the device. Additionally, combining the disclosure of ‘617 with that of ‘052 and/or ‘123 would be improper hindsight reasoning, as Examiner finds no motivation to make the modification.
Examiner finds no further prior art, or teaching, suggestion or motivation that may be applied to arrive at the current device, as claimed. The structure provides for convenient repair and automated protection of the air vent valve. The claims define over known prior art, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752